Title: To George Washington from Rawleigh Colston, 10 November 1786
From: Colston, Rawleigh
To: Washington, George



Winchester Nov: 10th 1786

I had the honour of writing your Excellency on the 5th of October last by one Mr Ireland on the Subject of a conveyance of the land you Sold Mr William Hickman, which letter I am informed you received; but having heard nothing from Mr Ireland Since, I am at a loss to know how the business has been Settled. I am informed by my friend Mr Wright, that your Excellency had Some Conversation with Col. Mercer on this Subject, and that he did not determine you in respect to his having assigned Messrs Hickman & Irelands bond to me—a conduct I am unable to account for, as he knew an application had been made to you for a conveyance of the land—Your Excellency may rest assured I have his written assignment in date the 14th of Octo. 1785, with his receipt in full for the consideration—Being induced from the great Scarcity of money, and consequently the loss which those Gentlemen must sustain in being compelled to part with their property—to accept lands & negroes in payment, I wrote Mr Stone the lawyer to discharge Mr Ireland on

his producing a certificate from your Excellency of your having executed deeds to me for the land the want of which may subject him to great inconvenience, as I could not think of releasing him from execution, without an assurance from you that a title should be made me to the land—I shall thank your Excellency to favour me with a few lines on this Subject, advising what Steps you have taken and whether any thing is likely to Obstruct a conveyance—as I cannot obtain possession of the property—till that is effected. I have the Hon. to be Your Excellencys mo. & Obdt

Rawleigh Colston

